600 N.E.2d 1342 (1992)
Steven W. PIRNAT, Appellant (Defendant below),
v.
STATE of Indiana, Appellee (Plaintiff below).
No. 82S01-9210-CR-837.
Supreme Court of Indiana.
October 16, 1992.
David M. Shaw, Evansville, for appellant.
Linley E. Pearson, Atty. Gen., Sue A. Bradley, Deputy Atty. Gen., Indianapolis, for appellee.
SHEPARD, Chief Justice.
A jury found Steven W. Pirnat guilty of child molesting, a class D felony, Ind. Code Ann. § 35-42-4-3(d) (West 1986). The Court of Appeals affirmed. Pirnat v. State (1992), Ind. App., 596 N.E.2d 259.
Pirnat's petition for transfer alleges error in the introduction of certain evidence admitted to show his depraved sexual instinct. We have today in Lannan v. State, 600 N.E.2d 1334 (1992), revisited the depraved sexual instinct exception and announced a new rule concerning the admissibility of prior bad acts in sex offense cases. Inasmuch as Pirnat's appeal is currently pending as this new rule is announced, the rule of Lannan should be applied to his case. Daniels v. State (1990), Ind., 561 N.E.2d 487, 488. See, also, Griffth v. Kentucky, 479 U.S. 314, 107 S.Ct. 708, 93 L.Ed.2d 649 (1987); Teague v. Lane, 489 U.S. 288, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989).
Therefore we remand to the Court of Appeals for reexamination of Pirnat's appeal in light of our holding today in Lannan v. State.
DeBRULER, DICKSON and KRAHULIK, JJ., concur.
GIVAN, J., votes to deny transfer.